Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on January 13, 2021. Claims 1-18, 22-23 are pending. Claims 19-21 and 24-75 are canceled by applicant. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18, 22-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10740305. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application just omitted some limitation from the patent 10740305. Omitting some elements would not interface with the functionality of the steps claimed of the current application 16/894,441 and would perform the same functionality (see In re Karlson, 136 USPQ 184 (CCPA 1963)]). Hence claims of the instant application are not patentable over the patent 10740305. 
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, 15-16, 22-23 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Crossley et al. (Pub. No. : US 20090157680 A1)  

As to claim 1 Crossley teaches a method of generating intelligent media content for contextual search, discovery, and advertising, the method comprising:
storing event-related data associated with a plurality of events including a first event (paragraph [0009]: database of a plurality of events wherein each of the plurality of events is associated with event details including first content);
receiving media content items, the media content items including a first media content item (paragraph [0009]: providing a database of a plurality of events wherein each of the plurality of events is associating a first content tag with the first media file);
identifying contextual information associated with the first media content item using a computing device (paragraph [0009]: each of the plurality of events is associated with event details);
identifying one of the events to which the media content item relates using the contextual information (paragraphs [0008], [0042], [0049]: identify a specific event);
tagging the event to the first media content item (paragraph [0048]: The metadata may have a first content tag);
comparing the contextual information to the event-related data for the identified event (paragraph [0022], claim text one: comparing the first content tag to the event details of the plurality of events); and
tagging at least some of the event-related data to the first media content item based at least in part on the comparison of the contextual information to the event-related data (paragraphs [0057]-[0058]: specific event title and/or the content tags may be created).

As to claim 15 Crossley teaches the contextual information comprises a time stamp (paragraph [0008]). 

As to claim 16 Crossley teaches the time stamp comprises a date and time (paragraph [0008]). 

As to claim 22, it has similar limitations as of claim 1 above. Hence, claim 22 is rejected under the same rational as of claim 1 above. 

As to claim 23 Crossley teaches a method of documenting an event, the method comprising: 
generating general event information including general information about the event (paragraph [0016]);
identifying discrete actions that occur during the event (paragraphs [0009], [0049], [0051]); 
generating, using a computing device, discrete action data items for the discrete actions that occur during the event (paragraphs [0009], [0016]); and 
storing time stamps for the discrete action data (Paragraphs [0009], [0016]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Crossley et al. in the view of CHEN et al. (Pub. No. : US 20080282287 A1)

As to claim 2 all of the limitations of claim 1 have been addressed above.  Crossley teaches tagging the first media content with the event segment based at least in part on the comparison (paragraphs [0057]-[0058]: specific event title and/or the content tags may be created). Crossley does not explicitly disclose but Chen teaches the event-related data includes event segment data identifying segments of the event (paragraphs [0008]-[0009]), the method further comprising: identifying event segment data associated with a segment of the event to which the first media content relates, by comparing the contextual information with the event-related data (paragraphs [0022]-[0024]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Crossley by adding above limitations as taught by Chen to detect at least one semantic event (Chen, paragraph [0009]).

As to clam 3 Crossley together with Chen teaches a method according to claim 2. Chen teaches wherein the event segment is a scored segment (paragraphs [0010], [0028]). 

As to clam 4 Crossley together with Chen teaches a method according to claim 2. Chen teaches the event segment is a discrete action (paragraph [0005]).  

As to clam 5 Crossley together with Chen teaches a method according to claim 2. Chen teaches the event is a television show (paragraph [0020]).  

As to clam 17 Crossley together with Chen teaches a method according to claim 15. Chen teaches the time stamp comprises an elapsed time from a start of the event (paragraph [0008]). 

As to clam 18 Crossley together with Chen teaches a method according to claim 15. Chen teaches computing an adjusted time based on a time zone (paragraph [0028]). 

Claims 6-14, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Crossley et al. in the view of Logan et al. (Pub. No. : US 20120087637 A1)

As to clam 6 all of the limitations of claim 1 have been addressed above. Crossley teaches 
receiving second media content item (paragraph [0009]); 
identifying contextual information associated with the second media content item (paragraph [0009]);
identifying the one of the events to which the media content item relates using the contextual information (paragraphs [0008], [0042], [0049]); 
tagging the event to the second media content item (paragraph [0048]); 
comparing the contextual information associated with the second media item to the event-related data for the identified event (paragraph [0022], claim text one); 
tagging at least some of the event-related data to the second media content item based at least in part on the comparison of the contextual information to the event-related data (paragraphs [0057]-[0058]).
Crossley does not explicitly disclose but Logan teaches wherein the at least some of the event-related data tagged to the second media content item is also tagged to the first media content item indicating a relationship between the first media content item and the second media content item (paragraphs [0013], [0127]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Crossley by adding above limitations as taught by Logan to facilitate the interactive selection and control of the presentation.

As to clam 7 Crossley together with Logan teaches a method according to claim 6. Logan teaches providing the first media content item and the second media content item in response to a single query received from a user due to the relationship between the first media content item and the second media content item (paragraph [0078]). 

As to clam 8 Crossley together with Logan teaches a method according to claim 7. Logan teaches the query is a search query (paragraph [0078]). 

As to clam 9 Crossley together with Logan teaches a method according to claim 7. Logan teaches the query is a request to access a chronological timeline display of media content items (paragraph [0038]). 

As to clam 10 Crossley together with Logan teaches a method according to claim 9. Logan teaches the chronological timeline display is a chronological timeline display associated with the event (paragraph [0045], claim text 1-2). 

As to clam 11 Crossley together with Logan teaches a method according to claim 7. Logan teaches the query is an input provided to a display of the first media content item ((paragraph [0045], claim text 1-2)). 

As to clam 12 Crossley together with Logan teaches a method according to claim 1. Logan teaches providing relevant search results to a search query based at least in part on the tagging of the at least some of the event-related data to the first media content item (paragraph [0082]). 

As to clam 13 Crossley together with Logan teaches a method according to claim 1. Logan teaches displaying the first media content item in a chronological display associated with the event based at least in part on the tagging of the at least some of the event-related data to the first media content item (paragraph [0038], claim text 1). 

As to clam 14 Crossley together with Logan teaches a method according to claim 1. Logan teaches displaying an advertisement to a user when the first media content item is displayed to the user based at least in part on the tagging of the at least some of the event-related data to the first media content item (paragraph [0029]). 

Conclusion
            The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559.  The examiner can normally be reached on M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD I UDDIN/Primary Examiner, Art Unit 2169